Case 1:20-cv-01254-MN Document 5-40 Filed 10/02/20 Page 1 of 21 PageID #: 2139

                                                               Endurance American Insurance Company
                                                                                                 Wilmington, Delaware




  FOLLOW FORM EXCESS MANAGEMENT LIABILITY INSURANCE DECLARATIONS

 NOTICE: PLEASE READ CAREFULLY. This Policy shall follow all the terms and conditions of the
 Followed Form except as stated herein. Terms defined in the Followed Form are used herein with the
 meaning assigned to them in the Followed Form unless otherwise indicated.

 POLICY NUMBER:                                DOX10007587103
 PRIOR POLICY NUMBER:                          DOX10007587102

 Item 1.     Named Insured:                    Akorn, Inc.
             Address:                          1925 West Field Court
                                               Suite 300
                                               Lake Forest, IL 60045

 Item 2.     Policy Period:                    From: September 01, 2019                To: September 01, 2021
                                               (12:01 AM Standard Time at the address of the Named Insured.)

 Item 3.     Limit of Liability:               $5,000,000 excess of $10,000,000
             (including defense costs)

 Item 4.     Pending & Prior Litigation
             Date:                        June 1, 2018
             This policy follows the pending & prior litigation exclusion in the Followed Form, except that
             the applicable date in such exclusion shall be the date indicated in this Item 4.

 Item 5.     Premium:                          $1,800,000

 Item 6.     Producer:                         Arthur J. Gallagher Risk Management Services, Inc.
             Address:                          300 South Riverside Plaza
                                               Suite 1500
                                               Chicago, IL 60606
 Item 7.     A. Underlying Policy(ies):
                      Insurer                  Policy Number              Limit of Liability           Attachment
             XL Specialty Insurance
                                          US00075683DO19A                   $5,000,000                   Primary
             Company
             Berkshire Hathaway
             Specialty Insurance           47-EPC-308703-01                 $5,000,000                 $5,000,000
             Company

             B. Followed Form:
                      Insurer                  Policy Number              Limit of Liability           Attachment
             XL Specialty Insurance
                                          US00075683DO19A                   $5,000,000                   Primary
             Company




 Policy Issuance Date:      October 14, 2019                                       Endurance American Insurance Company
 Policy Issuance Office:    Chicago, IL                                                                    EML 0001 0712
                                                         Page 1 of 2
Case 1:20-cv-01254-MN Document 5-40 Filed 10/02/20 Page 2 of 21 PageID #: 2140

 Item 8.     Forms and Endorsements Effective at Inception:
             See attached Forms and Endorsements Schedule, IL 0101.
 Item 9.     Notice:
             A. Claims or Potential Claims:        Commercial Management Liability
                                                   Attn: Claims Department
                                                   1221 Avenue of The Americas
                                                   New York,NY 10020
                                                   Insuranceclaims@sompo-intl.com
                                                   1-877-676-7575

             B. All Other:                         Commercial Management Liability
                                                   Attn: Professional Lines Underwriting Department
                                                   1221 Avenue of The Americas
                                                   New York,NY 10020

 This Policy shall constitute the contract between the Insureds and the Insurer.

 The Insurer hereby causes this Policy to be signed on the Declarations page by a duly authorized
 representative of the Insurer.




                                                                      October 14, 2019
 Authorized Representative                                            Date




 Policy Issuance Date:       October 14, 2019                         Endurance American Insurance Company
 Policy Issuance Office:     Chicago, IL                                                      EML 0001 0712
                                                Page 2 of 2
Case 1:20-cv-01254-MN Document 5-40 Filed 10/02/20 Page 3 of 21 PageID #: 2141




        FOLLOW FORM EXCESS MANAGEMENT LIABILITY INSURANCE POLICY
THIS POLICY CONTAINS CLAIMS MADE COVERAGES. READ THE ENTIRE POLICY CAREFULLY TO
DETERMINE YOUR RIGHTS, DUTIES AND WHAT IS AND WHAT IS NOT COVERED.
In consideration of premium paid or payable and in reliance on all statements made and information
furnished by the Insureds in the Application or the underwriting of this Policy, and subject to the terms,
conditions and limitations of this Policy, Endurance American Insurance Company (herein referred to as
the "Insurer") agrees as follows:
I.  INSURING CLAUSE
    Subject to the terms and conditions of this Policy, the Insurer shall provide to the Insureds insurance
    coverage for Claims first made during the Policy Period, including the Discovery Period if exercised.
    Liability for any covered Loss resulting from covered Claims shall attach to the Insurer only after (i)
    the insurers of the Underlying Policy(ies), the Insureds, and/or any other party shall have paid in
    legal currency the full amount of the Underlying Limit pursuant to Section II.B.1 below, and (ii) the
    Insureds shall have paid the retention or deductible, if any, applicable under the Primary Policy. The
    Insurer shall then be liable to pay only covered Loss in excess of such Underlying Limit up to its Limit
    of Liability as set forth in Item 3 of the Declarations, which shall be the maximum aggregate liability
    of the Insurer under this Policy with respect to all Claims first made in each Policy Period, including
    the Discovery Period if exercised, against all Insureds irrespective of the time of payment by the
    Insurer.
II. TERMS AND CONDITIONS
    A. FOLLOWING FORM
        This Policy, except as stated herein, is subject to all terms, conditions, representations and
        limitations as contained in the Followed Form as of inception of this Policy, and to the extent
        coverage is further limited or restricted thereby, in any other Underlying Policy(ies). In no event
        shall this Policy grant broader coverage than would be provided by any of the Underlying
        Policy(ies). In the event of any conflict between the terms, conditions, and limitations of this
        Policy and any Underlying Policy, the terms, conditions and limitations of this Policy shall
        control.
     B. UNDERLYING POLICIES
        1. In the event and only in the event of the erosion or exhaustion of the Underlying Limit by
           reason of:
            a. the insurer(s) of the Underlying Policy(ies), the Insureds, and/or any other party paying
               in legal currency Loss covered under the respective Underlying Policy(ies); and/or
            b. the insurer(s) of the Underlying Policy(ies) paying loss under another policy(ies) issued
               by such underlying insurer to the Named Insured or any of its affiliates; but only to the
               extent such Underlying Policy(ies) explicitly requires that such loss payment erodes the
               limit of liability of such Underlying Policy(ies).
            This Policy shall: (i) in the event of erosion, pay excess of the eroded Underlying Limit, and
            (ii) in the event of exhaustion, continue in force as primary insurance; provided always that
            in the latter event this Policy shall only pay excess of the retention or deductible, if any,
            applicable under the Primary Policy, which retention or deductible shall be applied to any
            subsequent Loss in the same manner as specified in the Primary Policy.




Endurance American Insurance Company                 Page 1 of 3                               EML 0201 0712
Case 1:20-cv-01254-MN Document 5-40 Filed 10/02/20 Page 4 of 21 PageID #: 2142




       2. Notwithstanding any of the terms of this Policy which might be construed otherwise, this
            Policy shall drop down only in the event of erosion or exhaustion of the Underlying Limit as
            described above, and shall not drop down for any other reason including, but not limited to,
            uncollectability (in whole or in part) of any Underlying Policy(ies). The risk of uncollectability
            of the Underlying Policy(ies) (in whole or in part) whether because of financial impairment
            or insolvency of an underlying insurer or for any other reason, is expressly retained by the
            Insureds and is not in any way or under any circumstances insured or assumed by the
            Insurer.
       3. If any Underlying Policy(ies) contains a specific grant of coverage that is subject to a sublimit
            of liability, then coverage under this Policy shall not apply to any Claim which is otherwise
            subject to such grant of coverage. However, any Loss paid under the Underlying Policies on
            account of such Claim shall erode or exhaust the Underlying Limit, as provided in Section
            II.B.1 above, for purposes of this Policy.
       4. If any Underlying Policy(ies) is canceled or terminated during the Policy Period including
            the Discovery Period if exercised, the Insurer shall not be liable under this Policy to a greater
            extent than it would have been had such Underlying Policy(ies) been so maintained. To the
            extent the terms, conditions or limitations of any of the Underlying Policy(ies) are changed
            to limit or restrict coverage, this Policy shall become subject to such changes upon the
            effective date of the change in the Underlying Policy(ies). To the extent the terms,
            conditions or limitations of any of the Underlying Policy(ies) are changed to expand or
            broaden coverage, this Policy shall become subject to such changes only if and to the extent
            the Insurer agrees to such changes in writing and the Insureds pay any additional premium
            reasonably required by the Insurer for such changes.
    C. NOTICE
       All notices under this Policy shall be in writing and properly addressed to the appropriate party.
       Notice to the Insureds may be given to the Named Insured at the address as shown in Item 1. of
       the Declarations. Notice to the Insurer of any Claim or potential Claim under this Policy shall be
       given to the Insurer at the address as shown in Item 9.A. of the Declarations. All other notices to
       the Insurer under this Policy shall be given to the Insurer at the address as shown in Item 9.B. of
       the Declarations.
       Any notice to the insurer of an Underlying Policy(ies) shall not constitute notice to the Insurer
       unless also given to the Insurer as provided in this Section II.C.
    D. CLAIMS PROVISIONS
       1. The Insurer may, at its sole discretion, participate in the investigation, defense or settlement
            of any Claim or potential Claim reported to the Insurer under this Policy even if the
            Underlying Limit has not been exhausted.
       2. No action by any other insurer shall bind the Insurer under this Policy. The Insurer shall not
            be liable under this Policy for any settlements, stipulated judgments or defense costs to
            which the Insurer has not consented, which consent shall not be unreasonably withheld.
    E. DISCOVERY PERIOD
       The Insureds shall have the right to elect a Discovery Period under this Policy as described in,
       and subject to the terms of, the Followed Form. The additional premium for the Discovery
       Period shall be the same percentage of this Policy's annual premium as the percentage stated in
       the Followed Form for calculating the Discovery Period premium thereunder. The Discovery




Endurance American Insurance Company                  Page 2 of 3                               EML 0201 0712
Case 1:20-cv-01254-MN Document 5-40 Filed 10/02/20 Page 5 of 21 PageID #: 2143




       Period shall not be available unless the Insured has elected the Discovery Period in all
       unexhausted Underlying Policies and has provided proof thereof to the Insurer.
    F. DEFINITIONS
       1. Terms defined in the Followed Form are used herein with the meaning assigned to them in
           the Followed Form unless otherwise stated herein. Other words and phrases that appear in
           bold have special meaning and can be found below or in any endorsement or the specific
           Policy provision where they appear.
       2. Followed Form, Underlying Policy(ies) and Limit of Liability have the meanings attributed to
           them in the Declarations.
       3. Insured(s) means all natural persons and entities insured by the Followed Form.
       4. Named Insured means the entity named in Item 1 of the Declarations.
       5. Primary Policy means the first listed policy in Item 7.A of the Declarations.
       6. Policy Period means the period of time specified in Item 2. of the Declarations, subject to
           prior termination in accordance with the Followed Form.
       7. Underlying Limit means an amount equal to the aggregate of all limits of liability, as set
           forth in Item 7. of the Declarations, for all Underlying Policies, plus the retention or
           deductible, if any, applicable under the Primary Policy.




Endurance American Insurance Company              Page 3 of 3                            EML 0201 0712
Case 1:20-cv-01254-MN Document 5-40 Filed 10/02/20 Page 6 of 21 PageID #: 2144

            FORMS AND ENDORSEMENT SCHEDULE


                      FOLLOW FORM EXCESS MANAGEMENT LIABILITY



 End. No.                                     Title                                      Number

            Follow Form Excess Management Liability Insurance Declarations           EML 0001 0712
            Follow Form Excess Management Liability Insurance Policy                 EML 0201 0712
            Forms and Endorsement Schedule                                             IL 0101 0712
    1       Specific Event Exclusion                                                   IL 1002 0712
    2       Premium Fully Earned Endorsement                                           IL 1002 0712
    3       Deletion of Most Restrictive Underlying Terms (ABC Coverage)             EML 0902 0712
    4       DIC Erosion of Underlying Limit                                          EML 0903 0712
    5       Illinois Changes - Cancellation and Nonrenewal                          EML 1000 1112 IL
    6       Illinois Changes                                                        EML 1113 1112 IL
    7       Amendatory Inconsistency                                                 EML 1324 0513
    8       Cap on Losses from Certified Acts of Terrorism                             IL 1204 0115
    9       Disclosure Pursuant to Terrorism Risk Insurance Act                        IL 1214 0115
            U.S. Treasury Department's Office of Foreign Assets Control (OFAC)        PN 0001 0712
            Signature Page                                                             IL 1007 0114


 The titles of the endorsements listed above are solely for convenience and form no part of the terms
 and conditions of coverage.




Endurance American Insurance Company                  Page 1 of 1                              IL 0101 0712
Case 1:20-cv-01254-MN Document 5-40 Filed 10/02/20 Page 7 of 21 PageID #: 2145

                                       ENDORSEMENT

Named Insured:           Akorn, Inc.                                          Policy Number:     DOX10007587103
Endorsement                                                                   Endorsement
Effective Date:          September 01, 2019                                   Number:            1
                         12:01 AM Standard Time at the address of the Named
                         Insured as shown in the Declarations.




                                         GENERAL CHANGE
                                    (SPECIFIC EVENT EXCLUSION)
It is agreed that:
In consideration of the premium charged, it is hereby understood and agreed that, without limiting the
effectiveness of any other EXLCUSIONS within this policy, the Insurer shall not be liable to make any
payment for Loss in connection with: (i) any of the Claim(s), notices, events, investigations or actions
listed under EVENTS below (hereinafter “Events”); (ii) the prosecution, adjudication, settlement,
disposition, resolution or defense of: (a) any Event(s); or (b) any Claim(s) arising from any Event(s); or
(iii) any Wrongful Act, underlying facts, circumstances, acts or omissions in any way relating to any
Event(s).

EVENTS

1. Solomon Yeung, etc. v. Akorn, Inc. et al., docket no. 1:15-cv-01944 filed in the Norther
District of Illinois on or about March 4, 2015;

2. Mikolaj Sarzynski, Individually and on Behalf of All Others Similarly Situated, v.
Akorn, Inc., Rajat Rai, and Timothy A. Dick, docket no. 1:15-cv-03921 filed in the
Northern District of Illinois on or about May 4, 2015;

3. the Company’s intent to restate its consolidated financial statements for the fiscal year
ended December 31, 2014, and the fiscal quarters ended June 30, 2014, and September
30, 2014 (collectively, the “Restated Financial Statements”).

For the purposes of this endorsement an “Interrelated Wrongful Act” means: (i) any fact,
circumstance,
act or omission alleged in any Event(s) and/or (ii) any Wrongful Act which is the same as, similar or
related to or a repetition of any Wrongful Act alleged in any Event(s).




    Authorized Representative


This endorsement does not change any other provision of the Policy. The title and any headings in
this endorsement are solely for convenience and do not affect its meaning.



                                                                                                            Custom GCE
Date of Issuance: October 14, 2019                                                           Policy Form: EML 0201 0712
Endurance American Insurance Company                        Page 1 of 1                  Endorsement Form: IL 1002 0712
Case 1:20-cv-01254-MN Document 5-40 Filed 10/02/20 Page 8 of 21 PageID #: 2146

                                       ENDORSEMENT

Named Insured:           Akorn, Inc.                                          Policy Number:     DOX10007587103
Endorsement                                                                   Endorsement
Effective Date:          September 01, 2019                                   Number:            2
                         12:01 AM Standard Time at the address of the Named
                         Insured as shown in the Declarations.




                                   GENERAL CHANGE
                         (PREMIUM FULLY EARNED ENDORSEMENT)


It is agreed that:

Subsection G. CANCELLATION is added to the policy:

G. CANCELLATION

1. This Policy may be canceled only by the Insurer and only for non-payment of the premium. In such
event, the Insurer shall mail written notice of cancellation to the Named Insured. Such notice shall
state the effective date of cancellation, which shall be not less than fifteen (15) days after mailing such
notice. In the event of cancellation by the Insurer, the Insurer shall refund the unearned premium, if
any, pro rata.

2. No other party may cancel this Policy for any reason.




    Authorized Representative



This endorsement does not change any other provision of the Policy. The title and any headings in
this endorsement are solely for convenience and do not affect its meaning.




                                                                                                            Custom GCE
Date of Issuance: October 14, 2019                                                           Policy Form: EML 0201 0712
Endurance American Insurance Company                        Page 1 of 1                  Endorsement Form: IL 1002 0712
Case 1:20-cv-01254-MN Document 5-40 Filed 10/02/20 Page 9 of 21 PageID #: 2147

                                       ENDORSEMENT

 Named Insured: Akorn, Inc.                                                Policy Number: DOX10007587103
 Endorsement                                                               Endorsement
 Effective Date:      September 01, 2019                                   Number:         3
                      12:01 AM Standard Time at the address of the Named
                      Insured as shown in the Declarations.


                     DELETION OF MOST RESTRICTIVE UNDERLYING TERMS
                                    (ABC COVERAGE)
It is agreed that:

    1. Section II.A. is deleted in its entirety and is replaced with the following:
        This Policy, except as stated herein, is subject to all terms, conditions, representations and
        limitations as contained in the Followed Form. In no event shall this Policy grant broader
        coverage than would be provided by the Followed Form. In the event of any conflict between
        the terms, conditions, and limitations of this Policy and the Followed Form, the terms,
        conditions and limitations of this Policy shall control.

        If Loss covered under the Followed Form is not covered under another Underlying Policy
        because coverage under such Underlying Policy is narrower than the coverage under the
        Followed Form, then for purposes of liability attaching to this Policy the Underlying Limit for
        such Underlying Policy shall be eroded or exhausted with respect to such Loss paid by the
        Insureds, an insurer of any DIC policy excess of this Policy and/or any other party paying such
        Loss.

    2. Section II.B.4. is deleted in its entirety and is replaced with the following:
        If any Underlying Policy(ies) is canceled or terminated during the Policy Period including the
        Discovery Period if exercised, the Insurer shall not be liable under this Policy to a greater extent
        than it would have been had such Underlying Policy(ies) been so maintained. To the extent the
        terms, conditions or limitations of the Followed Form are changed to limit or restrict coverage,
        this Policy shall become subject to such changes upon the effective date of the change in the
        Followed Form. To the extent the terms, conditions or limitations of the Followed Form are
        changed to expand or broaden coverage, this Policy shall become subject to such changes only if
        and to the extent the Insurer agrees to such changes in writing and the Insureds pay any
        additional premium reasonably required by the Insurer for such changes.




Date of Issuance: October 14, 2019                                                       Policy Form: EML 0201 0712
Endurance American Insurance Company                       Page 1 of 2            Endorsement Form: EML 0902 0712
Case 1:20-cv-01254-MN Document 5-40 Filed 10/02/20 Page 10 of 21 PageID #: 2148

                                       ENDORSEMENT




             Authorized Representative


  This endorsement does not change any other provision of the Policy. The title and any headings in
  this endorsement are solely for convenience and do not affect its meaning.




Date of Issuance: October 14, 2019                                               Policy Form: EML 0201 0712
Endurance American Insurance Company               Page 2 of 2            Endorsement Form: EML 0902 0712
Case 1:20-cv-01254-MN Document 5-40 Filed 10/02/20 Page 11 of 21 PageID #: 2149

                                       ENDORSEMENT

 Named Insured: Akorn, Inc.                                              Policy Number: DOX10007587103
 Endorsement                                                             Endorsement
 Effective Date:     September 01, 2019                                  Number:         4
                     (12:01 AM Standard Time at the address of the
                     Named Insured as shown in the Declarations)


                                DIC EROSION OF UNDERLYING LIMIT


It is agreed that:

Section I, Insuring Clause, is deleted in its entirety and is replaced with the following:

Subject to the terms and conditions of this Policy, the Insurer shall provide to the Insureds insurance
coverage for Claims first made during the Policy Period, including the Discovery Period if exercised.
Liability for any covered Loss resulting from covered Claims shall attach to the Insurer only after the
insurers of the Underlying Policy(ies), the Insureds, the insurer of any DIC policy, and/or any other party
shall have paid in legal currency the full amount of the Underlying Limit (including the applicable
retention or deductible under the Primary Policy) pursuant to Section II.B.1 below. The Insurer shall
then be liable to pay only covered Loss in excess of such Underlying Limit up to its Limit of Liability as
set forth in Item 3 of the Declarations, which shall be the maximum aggregate liability of the Insurer
under this Policy with respect to all Claims first made in each Policy Period, including the Discovery
Period if exercised, against all Insureds irrespective of the time of payment by the Insurer.




              Authorized Representative


   This endorsement does not change any other provision of the Policy. The title and any headings in
   this endorsement are solely for convenience and do not affect its meaning.




Date of Issuance: October 14, 2019                                                     Policy Form: EML 0201 0712
Endurance American Insurance Company                       Page 1 of 1          Endorsement Form: EML 0903 0712
Case 1:20-cv-01254-MN Document 5-40 Filed 10/02/20 Page 12 of 21 PageID #: 2150

                                       ENDORSEMENT

 Named Insured: Akorn, Inc.                                               Policy Number: DOX10007587103
 Endorsement                                                              Endorsement
 Effective Date:     September 01, 2019                                   Number:         5
                     12:01 AM Standard Time at the address of the Named
                     Insured as shown in the Declarations.


                   ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


It is agreed that:

A. A Cancellation Condition is added as follows:
    CANCELLATION
    1. The Named Insured shown in the Declarations may cancel this Policy by mailing advance written
       notice of cancellation to the Insurer.
    2. The Insurer may cancel this Policy by mailing to the Named Insured written notice stating the
       reason for cancellation. If the Insurer cancels for nonpayment of premium, the Insurer will mail
       the notice at least 10 days prior to the effective date of cancellation.
    3. If this Policy has been in effect for more than 60 days or is a renewal or continuation Policy, the
       Insurer may cancel only for one or more of the following reasons:
        a. Nonpayment of premium;
        b. Certification of the Director of Insurance of the loss of reinsurance by the Insurer that
           provided coverage to the Insurer for all or a substantial part of the underlying risk insured;
           or
        c.   A determination by the Director of Insurance that the continuation of the Policy could place
             the Insurer in violation of the insurance laws of this State.
    4. Notice of cancellation will state the effective date of cancellation. The Policy Period will end on
       that date.
    5. If this Policy is cancelled, the Insurer will send the Named Insured any premium refund due. If
       the Insurer cancels, the refund will be pro rata. If the Named Insured cancels, then the return
       premium will be computed at .90 of the pro rata unearned premium. The cancellation will be
       effective even if the Insurer has not offered a refund.

B. When The Insurer Does Not Renew Condition is added as follows:
    If the Insurer decides not to renew or continue this Policy, the Insurer will mail the Named Insured
    and the Named Insured’s agent or broker written notice, stating the reason for nonrenewal, at least
    60 days before the end of the Policy Period. If the Insurer offers to renew or continue and the
    Named Insured does not accept, this Policy will terminate at the end of the current Policy Period.
    Failure to pay the required renewal or continuation premium when due shall mean that the Named
    Insured has not accepted the Insurer’s offer.
    If the Insurer fails to mail proper written notice of nonrenewal and the Named Insured obtains other
    insurance, this Policy will end on the effective date of that insurance.




Date of Issuance: October 14, 2019                                                     Policy Form: EML 0201 0712
Endurance American Insurance Company                      Page 1 of 2          Endorsement Form: EML 1000 1112 IL
Case 1:20-cv-01254-MN Document 5-40 Filed 10/02/20 Page 13 of 21 PageID #: 2151

                                           ENDORSEMENT


C. Mailing Of Notices is added as follows:
     The Insurer will mail cancellation and nonrenewal notices to the Named Insured, and the agent or
     broker, at the last addresses known to the Insurer. The Insurer shall maintain proof of mailing of a
     cancellation or nonrenewal notice on a recognized U.S. Post Office form or a form acceptable to the
     U.S. Post Office or other commercial mail delivery service.




                Authorized Representative
   This endorsement does not change any other provision of the Policy. The title and any headings in
   this endorsement are solely for convenience and do not affect its meaning.

 Includes copyrighted material of Insurance Services Office, Inc. with its permission.




Date of Issuance: October 14, 2019                                                               Policy Form: EML 0201 0712
Endurance American Insurance Company                             Page 2 of 2             Endorsement Form: EML 1000 1112 IL
Case 1:20-cv-01254-MN Document 5-40 Filed 10/02/20 Page 14 of 21 PageID #: 2152

                                       ENDORSEMENT

 Named Insured: Akorn, Inc.                                               Policy Number: DOX10007587103
 Endorsement                                                              Endorsement
 Effective Date:     September 01, 2019                                   Number:         6
                     12:01 AM Standard Time at the address of the Named
                     Insured as shown in the Declarations.


                                             ILLINOIS CHANGES
                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

It is agreed that:

A. Paragraph 4. of Item B., Underlying Policies, of Section II, Terms and Conditions, is replaced by the
   following:

    4. If any Underlying Policy(ies) is canceled or terminated during the Policy Period including the
        Discovery Period if exercised, the Insurer shall not be liable under this Policy to a greater extent
        than it would have been had such Underlying Policy(ies) been so maintained. To the extent the
        terms, conditions or limitations of any of the Underlying Policy(ies) are changed, this Policy shall
        become subject to such changes only if and to the extent the Insurer agrees to such changes in
        writing and the Insureds pay any additional premium reasonably required by the Insurer for
        such changes.


B. Paragraph E., Discovery Period, of Section II, Terms and Conditions, is replaced by the following:
    The Insureds shall have the right to elect a Discovery Period under this Policy as described in, and
    subject to the terms of, the Followed Form including when this Policy is terminated for any reason.
    This right to purchase an optional discovery period shall lapse unless payment of the additional
    premium due is given by the Insureds to the Insurer within thirty (30) days following the effective
    date of termination or nonrenewal.
    Premium for the Discovery Period will be priced as a factor of one of the following:
    1) the last twelve (12) months' premium;
    2) the premium in effect at Policy issuance; or
    3) the expiring annual premium.

    The Insurer will inform the Named Insured:

        a) of the Discovery Period premium at the time the last Policy is purchased; and
        b) of factor(s) that may be used to figure the Discovery Period premium, as well as any credits
           or discounts, that will be added or removed when determining the final Discovery Period
           premium.




Date of Issuance: October 14, 2019                                                     Policy Form: EML 0201 0712
Endurance American Insurance Company                      Page 1 of 2          Endorsement Form: EML 1113 1112 IL
Case 1:20-cv-01254-MN Document 5-40 Filed 10/02/20 Page 15 of 21 PageID #: 2153

                                       ENDORSEMENT




             Authorized Representative


 This endorsement does not change any other provision of the Policy. The title and any headings in
 this endorsement are solely for convenience and do not affect its meaning.




Date of Issuance: October 14, 2019                                              Policy Form: EML 0201 0712
Endurance American Insurance Company                Page 2 of 2         Endorsement Form: EML 1113 1112 IL
Case 1:20-cv-01254-MN Document 5-40 Filed 10/02/20 Page 16 of 21 PageID #: 2154

                                       ENDORSEMENT

 Named Insured: Akorn, Inc.                                             Policy Number: DOX10007587103
 Endorsement                                                            Endorsement
 Effective Date:    September 01, 2019                                  Number:         7
                    (12:01 AM Standard Time at the address of the
                    Named Insured as shown in the Declarations)


                                   AMENDATORY INCONSISTENCY
    It is agreed that:

    To the extent there is an inconsistency between an endorsement to this Policy which is labeled as a
    state amendatory endorsement and any other term or condition of this Policy, then to the extent
    permitted by law, regulation or State Insurance Department Bulletin or Directive, the Insurer shall
    apply such terms and conditions of either the state amendatory endorsement or the Policy which
    are more favorable to the Insured.




             Authorized Representative
 This endorsement does not change any other provision of the Policy. The title and any headings in
 this endorsement are solely for convenience and do not affect its meaning.




Date of Issuance: October 14, 2019                                                    Policy Form: EML 0201 0712
Endurance American Insurance Company                      Page 1 of 1          Endorsement Form: EML 1324 0513
Case 1:20-cv-01254-MN Document 5-40 Filed 10/02/20 Page 17 of 21 PageID #: 2155
                                           ENDORSEMENT

 Named Insured: Akorn, Inc.                                                        Policy Number: DOX10007587103
 Endorsement                                                                       Endorsement
 Effective Date:       September 01, 2019                                          Number:            8
                       12:01 AM Standard Time at the address of the
                       Named Insured as shown in the Declarations.


                     CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

It is agreed that:

If aggregate insured losses attributable to terrorist acts certified under the federal Terrorism Risk
Insurance Act exceed $100 billion in a calendar year and the Insurer has met its deductible under the
Terrorism Risk Insurance Act, the Insurer shall not be liable for the payment of any portion of the
amount of such losses that exceeds $100 billion, and in such case insured losses up to that amount are
subject to pro rata allocation in accordance with procedures established by the Secretary of the
Treasury.
"Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in
accordance with the provisions of the federal Terrorism Risk Insurance Act, to be an act of terrorism
pursuant to such Act. The criteria contained in the Terrorism Risk Insurance Act for a "certified act of
terrorism" include the following:
The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of
insurance subject to the Terrorism Risk Insurance Act; and
The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
committed by an individual or individuals as part of an effort to coerce the civilian population of the
United States or to influence the policy or affect the conduct of the United States Government by
coercion.




         Authorized Representative


 This endorsement does not change any other provision of the Policy. The title and any headings in
 this endorsement are solely for convenience and do not affect its meaning.

Notice includes copyrighted material of Insurance Services Office, Inc. with its permission.




Date of Issuance: October 14, 2019                                                                 Policy Form: EML 0201 0712
Endurance American Insurance Company                             Page 1 of 1                   Endorsement Form: IL 1204 0115
Case 1:20-cv-01254-MN Document 5-40 Filed 10/02/20 Page 18 of 21 PageID #: 2156
                                       ENDORSEMENT

 Named Insured: Akorn, Inc.                                              Policy Number: DOX10007587103
 Endorsement                                                             Endorsement
 Effective Date:     September 01, 2019                                  Number:        9
                     12:01 AM Standard Time at the address of the
                     Named Insured as shown in the Declarations.




         DISCLOSURE PURSUANT TO THE TERRORISM RISK INSURANCE ACT

 THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO
     THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS
      ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND
                 CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

It is agreed that:

SCHEDULE: Terrorism Premium (Certified Acts): $ 0

  A.    Disclosure of Premium
        In accordance with the federal Terrorism Risk Insurance Act, we are required to provide you
        with a notice disclosing the portion of your premium (shown in the Schedule above), if any,
        attributable to coverage for terrorist acts certified under the Terrorism Risk Insurance Act as
        amended and reauthorized. The portion of your premium attributable to such coverage is
        shown in the Schedule of this endorsement.

  B.    Disclosure of Federal Participation in Payment of Terrorism Losses
        The United States government, Department of the Treasury, will pay a share of terrorism
        losses insured under the federal program. The federal share equals 85% in 2015 and decreases
        its share 1% each calendar year to a total of 80% in 2020 of that portion of the amount of such
        insured losses that exceeds the applicable insurer retention. However, if aggregate insured
        losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed
        $100 billion in a calendar year, the Treasury shall not make any payment for any portion of the
        amount of such losses that exceeds $100 billion.

  C.    Cap On Insurer Participation In Payment Of Terrorism Losses
        If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk
        Insurance Act exceed $100 billion in a calendar year) and we have met our insurer deductible
        under the Terrorism Risk Insurance Act, we shall not be liable for the payment of any portion
        of the amount of such losses that exceeds $100 billion, and in such case insured losses up to
        that amount are subject to pro rata allocation in accordance with procedures established by
        the Secretary of the Treasury.




Date of Issuance: October 14, 2019                                                   Policy Form: EML 0201 0712
Endurance American Insurance Company                       Page 1 of 2           Endorsement Form: IL 1214 0115
Case 1:20-cv-01254-MN Document 5-40 Filed 10/02/20 Page 19 of 21 PageID #: 2157


                                            ENDORSEMENT




         Authorized Representative


 This endorsement does not change any other provision of the Policy. The title and any headings in
 this endorsement are solely for convenience and do not affect its meaning.

Notice includes copyrighted material of Insurance Services Office, Inc. with its permission.




Date of Issuance: October 14, 2019                                                                 Policy Form: EML 0201 0712
Endurance American Insurance Company                             Page 2 of 2                   Endorsement Form: IL 1214 0115
Case 1:20-cv-01254-MN Document 5-40 Filed 10/02/20 Page 20 of 21 PageID #: 2158



             U. S. TREASURY DEPARTMENT’S OFFICE OF FOREIGN
                         ASSETS CONTROL (“OFAC”)
                        NOTICE TO POLICYHOLDERS

No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the
coverages you are provided.

This Notice provides information concerning possible impact on your insurance coverage due to directives
issued by OFAC. Please read this Notice carefully.

The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on
Presidential declarations of “national emergency”. OFAC has identified and listed numerous:

    •   Foreign agents;

    •   Front organizations;

    •   Terrorists;

    •   Terrorist organizations; and

    •   Narcotics traffickers;

as “Specially Designated Nationals and Blocked Persons”. This list can be located on the United States
Treasury’s website - http//www.treas.gov/ofac.

In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National
and Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract
and all provisions of this insurance are immediately subject to OFAC. When an insurance policy is
considered to be such a blocked or frozen contract, no payments nor premium refunds may be made without
authorization from OFAC. Other limitations on the premiums and payments also apply.




  Endurance American Insurance Company                     1 of 1                              PN 0001 0712
Case 1:20-cv-01254-MN Document 5-40 Filed 10/02/20 Page 21 of 21 PageID #: 2159




                       Endurance American Insurance Company
                                   1221 Avenue Of the Americas
                                       New York, NY 10020




  IN WITNESS WHEREOF, the Insurer has caused this Policy to be signed by its President and Senior
  Vice President and countersigned where required by law on the Declarations page by its duly
  authorized representative.




                Senior Vice President                                       President




Endurance American Insurance Company                                                      IL 1007 0114
